618 So.2d 278 (1993)
STATE FARM FIRE AND CASUALTY COMPANY, Appellant/Cross-Appellee,
v.
Kathleen ALBERT and Bradley Albert, Appellees/Cross-Appellants.
No. 92-2184.
District Court of Appeal of Florida, Third District.
April 13, 1993.
Rehearing Denied June 15, 1993.
Ponzoli, Wassenberg & Sperkacz and Ronald P. Ponzoli and Manuel A. Avila, Miami, for appellant/cross-appellee.
Dennis G. King, Miami, for appellees/cross-appellants.
Before NESBITT, FERGUSON and COPE, JJ.
PER CURIAM.
No error is shown in the award of attorney's fees, court costs and prejudgment interest to the insureds as prevailing parties in a dispute over the value of property stolen from a vehicle. We agree with the appellees' argument on cross-appeal, however, that prejudgment interest should have been awarded from the date of the loss, Independent Fire Ins. Co. v. Lugassy, 593 So.2d 570 (Fla. 3d DCA 1992), and that the insureds, as the prevailing party, were entitled to recover their appraisal fees as costs of the litigation. See American Indem. Co. v. Comeau, 419 So.2d 670 (Fla. 5th DCA 1982) (arbitrator's fees should have been awarded by trial court as taxable costs).
The award of attorney's fees, costs, and interest is affirmed; the denial of appraisal costs and prejudgment interest from the *279 date of the loss is reversed, and the cause is remanded for further proceedings.